DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 1/16/2020.
Claims 1 – 20 presented for examination.


Priority
ADS dated 11/14/2019 does not claim any domestic or foreign priority.
Effective filing date is 11/14/2019.

Information Disclosure Statement
Information disclosure statement dated 1/16/2020 has been reviewed. See attached.

Drawings
Drawings dated 11/14/2019 has been reviewed. They are accepted.

Specification
The abstract dated 11/14/2019 has 139 words, 9 lines and no legal phraseology. The abstract is accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claim(s) 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bangerth_2006 (On optimization algorithms for the reservoir oil well placement problem, 2006) in view of Auer_2002 (Using Confidence Bounds for Exploitation-Exploration Trade-offs, 2002) in view of Zagayevskiy_2021 (US 2021/0131260 A1 priority to Oct. 31, 2019)

Claim 1. Bangerth_2006 makes obvious “A method  the method comprising: receiving a set of well placement sequences for placing wells in a geographical region, each well placement sequence in the set defining a sequence of multiple wells to be placed within the geographic region (section 2: “... at which position should a (set of) new injection/production wells be placed to maximize the economic revenue of production in the future...”; section 2.3: “... the parameter space for optimization P is the set of possible well locations... the search space P reduces to the set of cells...”; section 4 “... in this section, we consider the more complicated case that we want to optimize the placement of several wells at once...”; section 4.1 “placing two wells at once”; section 4.2 “placing seven wells at once”); executing a imulation on each of the well placement sequences in the set to determine (abstract: “... potential cases using reservoir simulators...”; section 1 “... the reservoir model and the parallel reservoir simulator used for forward modeling; (2) the economic revenue function to optimize...”;  section 2.1: “... sophisticated simulation components that encapsulate complex mathematical models of the physical interaction in the subsurface such as geomechanicas and chemical processes, and which execute on parallel and distributed systems...”; section 2.2: “... the simulations perturbation applied to all search space components... “; page 309: “... each simulation for a particular p tool approximately 20 min...”), for each of the well placement sequences, a reward based upon a calculated hydrocarbon recovery for the well placement sequence and a cost of the calculated hydrocarbon recovery (section 2: “... describe the objective function and its dependence on coefficients such as costs for injection and production...”; section 2.2 Economic model... the economic value of production is a function of time of production and of injection and production rates in the reservoir... our objective function summing up, over the time horizon [0, T], the revenue from produced oil over all production wells, and subtracting the costs of disposing produced water and the cost on injecting water. The results is the net present value (NPV) function... production rates for oil and water, each in barrel/day... this then amounts to a maximizing the (positive) revenue...”); and iteratively selecting well placement sequences in the set upon which to executesimulations from among the plurality of well placement sequences (section 2.3.1: “... the new iterate is a lattice point...”; section 2.3.3: “... iterate as we approach convergence...”;  section 3.6: “... maximum number of iterations...”; section 4.2.1: “... each iteration before it moves on to the next iterate...”; Figure 12: “objective function as iterations proceed”) and based upon the reward determined for each of the plurality of well placement sequences (section 2 “... to maximize the economic revenue of production in the future...”; section 2.2 “... to maximizing the (positive) revenue...”).

While Bangerth_2006 does teach that simulations took 20 minutes on a Linux PC with a 2-GHZ AMD Athlon processor, for a total of 2000 CPU hours (page 309); which might properly imply to one of ordinary skill in the art that the whole process was implemented on a computer; Bangerth_2006 does not explicitly state this.

Therefore; Bangerth_2006 does not explicitly teach “implemented by one or more processors “ nor “computer implemented” nor “computer implemented” nor “using an upper confidence bound algorithm”

Auer_2002; however, makes obvious “using an upper confidence bound algorithm” (abstract: “... standard tool from statistics – namely confidence bounds – can be used to elegantly deal with situations which exhibit an exploitation-exploration trade-off...”; introduction: “... situations which exhibit an exploitation-exploration trade-off... makes decisions to maximize its reward – the exploitation... a very useful tool...” section 2: “Upper Confidence Bounds... the random bandit problem... exploitation-exploration trade-off... one out of K possible alternatives has to be chosen... Thus the use of upper confidence bounds automatically trades off between exploitation and exporation...”)

Bangerth_2006 and Auer_2002 are analogous art because they are from the same field of endeavor called exploitation-exploration problems/optimal solutions. Before the filing date, it would have been obvious to a person of ordinary skill in the art to combine Bangerth_2006 and Auer_2002.
The rationale for doing so would have been that Bangerth_2006 teaches to perform an exploitation-exploration problem in the pursuit of finding well placements and teaches “the major drawback in using optimization algorithms is the cost of repeatedly evaluating different exploration scenarios by numerical simulation” (page 304) which is an explicit teaching that there is a need for improvement by reducing the cost of exploring various exploitation scenarios. This same issue is raised in the abstract which states: “... overwhelming computational cost of running thousands of potential cases using reservoir simulator... the key issue to such automatic optimization is the development of algorithms that find good solutions with a minimum number of function evaluations...”. Therefore; Bangerth_2006 teaches there is a need to improve the exploitation-exploration problem known as the well placement problem. Auer_2002 explicitly teaches that the upper confidence bound is a standard tool from statistics which can be used to elegantly deal with exploitation-exploration problems (abstract) and that it is “a very useful tool” (introduction). Therefore, it would have been obvious to combine Bangerth_2006 and Auer_2002 for the benefit of using upper confidence bounds to automatically trade-off between exploitation (scenario) and exploration (i.e., simulation) in order to reduce the number of computational intensive simulations that need to be run to obtain the invention as specified in the claims.

Bangerth_2006 and Auer_2002; however, do not explicitly teach “implemented by one or more processors “ nor “computer implemented” nor “computer implemented”

Zagayevskiy_2021; however, makes obvious “implemented by one or more processors “ and “computer implemented” and “computer implemented” (FIG. 8; par 50: “... the computing machine 300 can correspond to any of the various computers, mobile devices, laptop computers, servers, embedded systems, or computing systems presented herein...”)

Bangerth_2006 and Auer_2002 and Zagayevskiy_2021 are analogous art because they are from the same field of endeavor called exploitation-exploration problems. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Bangerth_2006 and Auer_2002 Zagayevskiy_2021. The rationale for doing so would have been that Bangerth_2006 teaches to perform an oil well placement optimization and Zagayevskiy_2021 also teaches to perform an oil well placement optimization (par 27: “... optimization module... defining optimal locations for new well placement..”; par 28: “... optimal locations for new well placement...”) and also to use upper confidence bound (UCB) (par 43) and that this is done using a computer (FIG 8). Therefore, it would have been obvious to combine Bangerth_2006 and Auer_2002 Zagayevskiy_2021 for the benefit of executing calculations and simulations using a computer to obtain the invention as specified in the claims.

Claim 11. he limitations of claim 20 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally; Bangerth_2006 also makes obvious the further limitations of: “... obtaining one or more actions, wherein one or more of the actions are associated with each of the generated well placement sequences in the set... using the associated one or more actions to determine, for each of the well placement sequences, an initial reward distribution based upon a calculated hydrocarbon recovery for each of the well placement sequences (Figure 9, page 315 left column par 2: “... Figure 10 shows the locations of the seven wells at various iterations... the corresponding water saturations at the end of the simulation period NOTE: well placements at locations are a specific action in the well placement sequence. page 305: “... wells that either produce (a mixtures of) oil and water, or which water is injected, at an injection well...” NOTE: placement of injection wells implies the injection of water which is a specific action. Figure 2 oil saturation and pressure at the end of the simulation; Figure 11. oil saturation at the end of the simulation for the well configurations of figure 10. Asterisks are injector wells; circles producers; NOTE: These figures illustrate simulating oil production, injectors, producers, water saturation, etc. over a period of time for well placements. the change in saturation and pressure imply the simulation of actions such as oil production and water injection. Figure 3 response surface for expected (positive) revenue for all possible well placements. Figure 4 surface plots for (positive) revenueFigure 5, 6, 7 probability surfaces NOTE: these figures illustrates a reward distribution.);

Bangerth_2006 clearly teaches a computer that performs simulations for each well placement iteration (page 309 “Linux PC with a 2-GHz AMD Athlon processor, for a total of 2000 CPU hours... Lonestar cluster at the Texas Advanced Computing Center (TACC)...”) and also illustrates using the computer to generate reward distributions using the simulations (Figure 4, 5, etc.) this clearly implies that the computer can access previous well placement simulation data to produce distributions and other summary data. Bangerth_2006 also teaches algorithms on page 306 and 307 clearly teach to save data values in variables. Therefore; Bangerth_2006, by these teachings and implications, one of ordinary skill in the art would have inferred the claimed “storing, for each of the well placement sequences in the set, the initial reward distribution in one or more  [computer memory]; updating, in one or more of the[computer memory], the initial reward distribution corresponding to the given well placement sequence to obtain an updated reward distribution for the given well placement sequence.”

Bangerth_2006; however, does not teach that the computer memory is a “database.”

Zagayevskiy_2021; however, makes obvious to store data in a “database” (par 18: “... the big data repository 20 comprises database servers 22 and storage banks 24a-24n...” par 20: “... database...” par 21: “... a field production database 60... data pool of variables also comprises dynamic output variables 58 generated by the flow simulator...”; par 31: “... field production database...” Figure 8 240 “storage media” block 230 “system memory”).

Claim 20. The limitations of claim 20 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Zagayevskiy_2021 also makes obvious the additional limitations of “A system comprising: at least one processor; and at least one storage device that stores instructions that, when executed, cause the at least one processor to (FIG. 8).

Claim 2. Bangerth_2006 and Auer_2002 and Zagayevskiy_2021 make obvious all the limitations of claim 1 as outlined above. Additionally Bangerth_2006 makes obvious “Further comprising: obtaining an action space corresponding to the geographical region, the action space being an n dimensional representation of the geographic region, and the action space including one or more areas of interest indicative of predicted hydrocarbon saturation, wherein n is a positive integer, (Figures 1, 3, 4, 5, 6, 8, 11 each illustrate both 2 and 3 dimensional (i.e., n = 2, n= 3) geographical space.) and obtaining a plurality of actions, wherein a given action of the actions is to be performed, at a given time step of the computer-implemented simulation, in the action space for each of the well placement sequences in the set” ((Figure 9, page 315 left column par 2: “... Figure 10 shows the locations of the seven wells at various iterations... the corresponding water saturations at the end of the simulation period NOTE: well placements at locations are a specific action in the well placement sequence. page 305: “... wells that either produce (a mixtures of) oil and water, or which water is injected, at an injection well...” NOTE: placement of injection wells implies the injection of water which is a specific action. Figure 2 oil saturation and pressure at the end of the simulation; Figure 11. oil saturation at the end of the simulation for the well configurations of figure 10. Asterisks are injector wells; circles producers; NOTE: These figures illustrate simulating oil production, injectors, producers, water saturation, etc. over a period of time for well placements. the change in saturation and pressure imply the simulation of actions such as oil production and water injection.)

Claim 12. Bangerth_2006 and Auer_2002 and Zagayevskiy_2021 make obvious all the limitations of claim 11 as outlined above. Additionally, Bangerth_2006 further comprising: obtaining an action space corresponding to the geographical region, the action space being an n dimensional representation of the geographical region, and the action space including one or more areas of interest indicative of predicted hydrocarbon saturation, wherein n is a positive integer  (Figures 1, 3, 4, 5, 6, 8, 11 each illustrate both 2 and 3 dimensional (i.e., n = 2, n= 3) geographical space.).

Claims 3 and 12. Bangerth_2006 and Auer_2002 and Zagayevskiy_2021 make obvious all the limitations of claim 1, 11 as outlined above. Additionally, Bangerth_2006 makes obvious “further comprising: configuring a simulator to execute the computer-implemented simulation on each of the well placement sequences in the set based on the action space and the set of well placement sequences;
for each of the well placement sequences in the set:
performing, by the configured simulator, each action in the action space to determine:
the reward for each of the actions, at the given time step, based upon the calculated hydrocarbon recovery for the well placement sequence, and the cost of the calculated hydrocarbon recovery for each of the actions, at the given time step, for the well placement sequence; and generating, based on the reward and the cost for each of the actions, a reward distribution” (Figure 9, page 315 left column par 2: “... Figure 10 shows the locations of the seven wells at various iterations... the corresponding water saturations at the end of the simulation period NOTE: well placements at locations are a specific action in the well placement sequence. page 305: “... wells that either produce (a mixture of) oil and water, or which water is injected, at an injection well...” NOTE: placement of injection wells implies the injection of water which is a specific action. Figure 2 oil saturation and pressure at the end of the simulation; Figure 11. oil saturation at the end of the simulation for the well configurations of figure 10. Asterisks are injector wells; circles producers; NOTE: These figures illustrate simulating oil production, injectors, producers, water saturation, etc. over a period of time for well placements. the change in saturation and pressure imply the simulation of actions such as oil production and water injection. Figure 3 response surface for expected (positive) revenue for all possible well placements. Figure 4 surface plots for (positive) revenueFigure 5, 6, 7 probability surfaces NOTE: these figures illustrates a reward distribution.);

Claim 13. Bangerth_2006 and Auer_2002 and Zagayevskiy_2021 make obvious all the limitations of claim 11 as outlined above. Bangerth_2006 also makes obvious Providing, to the simulator, the action space and the provided well placement sequence, wherein the simulator is configured, to execute the computer-implemented simulation, based on the action space and the provided sell placement sequence; receiving, for each of the well placement sequences in the set, and from the configured simulator for a given time step: the reward for each of the action, at the given time step, based upon the calculated hydrocarbon recovery for the well placement sequence, and the cost of the calculated hydrocarbon recovery for each of the actions, at the given time step, for the well placement sequence; and determining, based on the reward and the cost for each of the actions, a reward distribution  (Figures 1, 2, 3, 4, 5, 6, 7, 8, 11).

Claim 4, 14. Bangerth_2006 and Auer_2002 and Zagayevskiy_2021 make obvious all the limitations of claim  1, 11 as outlined above. Bangerth_2006 makes obvious until convergence algorithm (page 304: “convergence close to the solution”; algorithm 2.1 “convergence has not been reached” page 307 “convergence criterion”; algorithm 2.2):
selecting, based on the reward distribution for each of the well placement sequences in the set, a given well placement sequence; performing, by the configured simulator and for the given well placement sequence, each action in the action space to determine: a new reward for each of the actions based upon the calculated hydrocarbon recovery for the given well placement sequence, and a new cost of the calculated hydrocarbon recovery for each of the actions for the given well placement sequence, the reward distribution for the given well placement sequence to generate an updated distribution for the given well placement sequence” (Figures 1, 2, 3, 4, 5, 6, 7, 8, 11).

Auer_2002 makes obvious “of the upper confidence bound algorithm” (section 2: “upper confidence bounds). 

Claim 5, 15. Bangerth_2006 and Auer_2002 and Zagayevskiy_2021 make obvious all the limitations of claim 4, 14 as outlined above. Bangerth_2006 makes obvious “wherein convergence is based on one or both of” a threshold number of computer-implemented simulations being executed, and a confidence threshold for a particular reward distribution corresponding to a particular well placement being exceeded” (page algorithm 2.1 and 2.2 both teach a maximum iteration threshold).

Claim 6, 16. Bangerth_2006 and Auer_2002 and Zagayevskiy_2021 make obvious all the limitations of claim 4, 14 as outlined above. Bangerth_2006 makes obvious “wherein updating the reward distribution for the given well placement sequence further comprises: updating, based on the new reward and the new cost for the given well placement sequence, the reward distribution for each of the well placement sequences within a threshold distance of the given well placement sequence”
(page 306: “... the cell a well is in is relevant... the search space P reduces to the set of cells, which we parameterize by the integer lattice of cell midpoints...” NOTE: the cell boundary is a threshold distance Figures 1, 2, 3, 4, 5, 6, 7, 8, 11 illustrate simulations and also show the reward updated over time for well placements).



Claim 7. Bangerth_2006 and Auer_2002 and Zagayevskiy_2021 make obvious all the limitations of claim 2 as outlined above. Bangerth_2006 makes obvious “wherein each of the plurality of actions are associated with each of the well placement sequences, the method further comprising:
storing the association of each of the actions with each of the well placement sequences in one or more Bangerth_2006 clearly teaches a computer that performs simulations for each well placement iteration (page 309 “Linux PC with a 2-GHz AMD Athlon processor, for a total of 2000 CPU hours... Lonestar cluster at the Texas Advanced Computing Center (TACC)...”) and also illustrates using the computer to generate reward distributions using the simulations (Figure 4, 5, etc.) this clearly implies that the computer can access previous well placement simulation data to produce distributions and other summary data. Bangerth_2006 also teaches algorithms on page 306 and 307 clearly teach to save data values in variables. Therefore; Bangerth_2006, by these teachings and implications, one of ordinary skill in the art would have inferred the claimed  “wherein each of the plurality of actions are associated with each of the well placement sequences, the method further comprising: storing the association of each of the actions with each of the well placement sequences in one or more 

Bangerth_2006; however, does not teach that the computer memory is a “database.”

Zagayevskiy_2021; however, makes obvious to store data in a “database” (par 18: “... the big data repository 20 comprises database servers 22 and storage banks 24a-24n...” par 20: “... database...” par 21: “... a field production database 60... data pool of variables also comprises dynamic output variables 58 generated by the flow simulator...”; par 31: “... field production database...” Figure 8 240 “storage media” block 230 “system memory”).

Claim 8, 17. Bangerth_2006 and Auer_2002 and Zagayevskiy_2021 make obvious all the limitations of claim 1, 11 as outlined above. Bangerth_2006 makes obvious “prior to executing the computer-implemented simulation on each of the well placement sequences in the set: determining a number of well placement sequences in the set of well placement sequences; and in response to determining the number of well placement sequences in the set of well placement sequences exceeds a threshold number of well placement sequences, processing the well placement sequences to reduce the number of well placement sequences in the set” ( page 312: “... maximum number of iterations...”; page 313: “... a maximum number of 40 generations...”; 

Claim 9, 18 Bangerth_2006 and Auer_2002 and Zagayevskiy_2021 make obvious all the limitations of claim 8, 17 as outlined above. Bangerth_2006 makes obvious “wherein processing the well placement sequence to reduce the number of well placement sequences in the set comprises: receiving, from a user, one or more decision parameters, the one or more decision parameters including at least a distance parameter; calculating a pairwise distance for each well placement sequence in the set; calculating a distance for each of the well placement sequences to reach one or more of the areas of interest indicative of predicted hydrocarbon saturation; and reducing, based on the calculating, the number  of well placement sequences in the set by removing a particular well placement sequence when: the pairwise distance is less than the distance parameter, or the distance to reach one or more of the areas of interest indicative of predicted hydrocarbon saturation is greater than the distance parameter” (page 306: “... the optimization problem is converted from a continuous one to a discrete one... the distance between adjacent points in P is less than the typical length scale of variation of the objective function f(p)...”).

Claim 10, 19. Bangerth_2006 and Auer_2002 and Zagayevskiy_2021 make obvious all the limitations of claim 1, 11 as outlined above. Additionally Zagayevskiy_2021 makes obvious “Wherein receiving the set of well placement sequences comprises: receiving a plurality of well placement locations from a user; and generating the set of well placement sequences based on the received placement locations” (par 57: “... various input devices including mice, touchscreens... touchpads... keyboards...”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146